DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 21-22, 24-25, 29-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jovanovich et al (WO 2015/073999). 
Regarding claim 16, Jovanovich teaches a microfluidic flow cell (referred to as a cartridge 200 in [0021] and illustrated in Figure 2) for carrying out an analysis (see [0001] which recites “[f]luidic devices are provided, for example in the form of 
Regarding claim 17, Jovanovich teaches the flow cell according to claim 16, wherein the housing (which corresponds to interface assembly 401 and elastic layer 203) is a multiconstitiuent injection molded part (see Figure 4, [0067] and [0098]).
Regarding claim 18, Jovanovich teaches the flow cell according to claim 16, wherein the housing component (which corresponds to interface assembly 401 and elastic layer 203), is welded, thermally riveted and/or adhesively bonded to the substrate (see [0093] which recites “material may bond to surfaces other than fluidic elements during the bonding process, and not bond to fluidic elements, such as channels and valve seats, after the bonding process. Methods for selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”). 
Regarding claim 21, Jovanovich teaches the flow cell according to claim 16, wherein the housing part (which corresponds to interface assembly 401 and elastic layer 203) has a plurality of elastically deformable soft constituent sections (i.e. a gasket for three low dead volume connections and a flexible diagram for a valve) (see [0062], [0064] and [0063] which recites “[t]he deformable material used in 
Regarding claim 22, Jovanovich teaches the flow cell according to claim 21, wherein the soft constituent sections comprise an elastomer material (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such as polysiloxanes, e.g., PDMS”).
Regarding claim 24, Jovanovich teaches the flow cell according to claim 21, wherein the soft constituent sections comprise soft constituent sections locally welded and/or adhesively bonded to the substrate (see [0093] which recites “the material may bond to surfaces other than fluidic elements during the bonding process, and not bond to fluidic elements, such as channels and valve seats, after the bonding process. Methods for selective bonding include, for example, thermal bonding (e.g., heat sealing, welding, laser welding), chemical bonding (e.g., chemical bonding of oxide to PDMS) and selectively placed adhesives”).
Regarding claim 25, Jovanovich teaches the flow cell according to claim 16, wherein the housing is configured to bound a storage chamber forming one of the functional sections of the flow cell (see [00103] which recites “the use of the fluidics layer for reagent storage and the use of sections of the enclosing film for shipping as in the embodiment of 601 , and the use of sections of the enclosing film to implement valves as in the embodiment of 701 , permits the cartridge functions to be served by one molded piece and one or more bonded films”).
Regarding claim 29, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections (deformable layer 203) is a septum (see [0022] which recites “[d]eformable layer 203 includes a portion functioning as a 
Regarding claim 30, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections is a valve device (referred to as a diaphragm valve 303 in [0022]) that comprises a section of the soft component of the housing that is resiliently deformable from outside while closing a valve opening (see [0027] which recites “[w]hen pressed against the second side, for example by a clamping device, the deformable layer 1303 is pressed into the valve seats, closing the valves and preventing fluid movement through fluidic circuits until use”).
Regarding claim 31, Jovanovich teaches the flow cell according to claim 30, wherein the section of the soft component comprises a membrane (see [0013])
Regarding claim 32, Jovanovich teaches the flow cell according to claim 31, wherein an inner side of the membrane is covered by a film (821) (see [0027]).  
Claim 23 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jovanovich et al (WO 2015/073999) as evidenced by the article “Flexible packaging of solid-state integrated circuit chips with elastomeric microfluidics” by Zhang et al.
Regarding claim 23, Jovanovich teaches the flow cell according to claim 21, wherein the soft constituent sections comprise at least partially transparent soft constituent sections (see [0063] which recites “[s]uitable elastic materials include elastomeric materials such a polysiloxanes, e.g., PDMS”, by evidence of Zhang  polydimethylsiloxane (PDMS) is inherently transparent, see the results section in page 2 of Zhang which recites “[t]he packaging material, polydimethylsiloxane (PDMS), is a soft elastomer widely used in microfluidics, flexible electronics and . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 16 above and further in view of Merry et al (US 2014/0150878).

Jovanovich does not teach a flow cell further comprising a tiltable closure element, wherein a housing is connected in one piece to the tiltable closure element.
In the analogous art of providing devices having process chambers, Merry teaches a tiltable closure element (referred to as a tiltable valve 1414 in [0062]) connected in one piece to a housing (101) (see Figure 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tiltable closure element, i.e. tiltable valve 1414, of Merry into the flow cell, i.e. cartridge 200, of Jovanovich for the benefit of adjusting a flow pattern in the process chamber by tilting the tiltable valve relative to the valve seat (see [0007]-[0008]). 
Regarding claim 20, the combination of Jovanovich and Merry teaches the flow cell according to claim 19, wherein the tiltable closure element (tiltable valve 1414) is retainable in a closed position (see [0062] of Merry which recites “flexures 1432 allow the tiltable valve 1414 to move position slightly, e.g. tilt,  to accomplish improved valve sealing upon closure of the tiltable valve 1414”). 
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 25 above and in view of Lutz (WO 2016/000998, see attached translation).
Regarding claim 26, Jovanovich teaches the flow cell according to claim 25, Jovanovich does not teach a flow cell further comprising a predetermined
breaking barrier arranged in a feed and discharge channel so as to close a storage chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined breaking point barrier 16 of Lutz into the flow cell of Jovanovich for the benefit of “blocking the respective channels”, see the tenth paragraph in page 5 of Lutz).
Regarding claim 27, the combination of Jovanovich and Lutz teaches the flow cell according to claim 26, wherein one of the functional sections is a device (referred to as an actuator 22 in the seventh paragraph in page 7 of Lutz which recites “transport channels with predetermined breaking points, which can be broken up by external actuators”) for breaking the predetermined breaking barrier, the device including a section of the soft component of the housing that is externally deformable (see the seventh paragraph in page 7 of Lutz which recites “deformation of a film 2 by an actuator ram 22 leads to the pressure build-up in the 
Regarding claim 28, the combination of Jovanovich and Lutz teaches the flow cell according to claim 27, wherein the soft component section comprises an outwardly curved or outwardly curvable membrane (referred to as a bulge 42 in the last paragraph in page 6 of Lutz which recites “[t]he edge surface 41 parallel to the film 3 has, in the longitudinal center of the edge web 40, a bulge 42 formed by a projection of the edge web 40”).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 16 above, and further in view of Dietmar (JP 2002/018800, see attached translation).
Regarding claim 33, Jovanovich teaches the flow cell according to claim 16, wherein one of the functional sections comprises a section of the soft component of the housing that is deformable by an internal pressure in the flow cell (see [0005] which recites “ branch channel is configured to actuate a diaphragm against a valve seat in a different fluidic circuit and further comprises a valve seat; and wherein positive or negative pressure applied to a pneumatic distribution channel transmits pressure through the via to actuate a diaphragm portion of the deformable layer into or out of contact with the valve seat in the branched channel, wherein closing 
Jovanovich does not teach air cushion whose volume changes based on internal pressure.
In the analogous art of providing gas cushion type dispension microsystems, Dietmar teaches “a liquid [being] brought into contact only with a liquid reservoir (1), which can be designed as a replaceable pipette tip, and pulsed by negative or positive pressure on the amount of liquid to be dispensed based on the displacement of the air cushion due to the gas discharge”, see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the air cushion having a variable volume for the benefit of distribution a liquid in a microliter range (see (abstract of Dietmar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797